Case: 15-40109      Document: 00513323297         Page: 1    Date Filed: 12/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-40109                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
TENIA DOTTIN,                                                           December 29, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-710


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The plaintiff, Tenia Dottin, brings this appeal, contending that the
district court erred in dismissing her claims under the Americans with
Disabilities Act (“ADA”), 28 U.S.C. §§ 12101 et seq. Dottin is a former employee
of the Texas Department of Criminal Justice (“TDCJ”), and alleges that TDCJ
violated Title II of the ADA when it discharged her because she was disabled.
Dottin also brings a retaliation claim under Title V of the ADA. The district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40109     Document: 00513323297      Page: 2    Date Filed: 12/29/2015



                                  No. 15-40109
court found that Title II of the ADA does not cover employment discrimination,
and, with respect to Dottin’s retaliation claim, that TDCJ was entitled to an
Eleventh Amendment-based sovereign immunity defense.
      At the time the district court issued its decision in this case, this Court
had not addressed whether Title II covers disability discrimination in
employment. This Court, however, has since ruled on the issue, holding that
Title II does not cover employment discrimination.          See Taylor v. City of
Shreveport, 798 F.3d 276, 282–83 (5th Cir. 2015) (“The district court correctly
dismissed Plaintiffs’ Title II claims. Unlike Title I of the ADA, Title II does not
create a cause of action for employment discrimination.”). Consequently, the
district court’s dismissal of Dottin’s Title II claim is affirmed.
      The district court’s dismissal of Dottin’s retaliation claim under Title V
of the ADA is also affirmed. Title V itself does not abrogate a state’s sovereign
immunity. Instead, a plaintiff may bring a retaliation claim against a state
entity only to the extent that the underlying claim of discrimination effectively
abrogates sovereign immunity of the particular state. See, e.g., Lors v. Dean,
746 F.3d 857, 863–64 (8th Cir. 2014). As previously stated, Dottin has not
alleged a valid discrimination claim under Title II. Nor has she shown how
TDCJ’s conduct implicates the Fourteenth Amendment’s protections.               See
United States v. Georgia, 546 U.S. 151, 159 (2006) (stating that, when deciding
whether Title II of the ADA abrogates a state’s sovereign immunity, a court
should consider whether the State’s alleged conduct violated Title II, and
whether the alleged misconduct also amounts to a violation of the Fourteenth
Amendment). Thus, Dottin has not alleged a retaliation claim sufficient to
overcome the sovereign immunity of the State of Texas.
      Accordingly, the district court’s judgment is
                                                                      AFFIRMED.


                                         2